DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 08/03/2021:
Claims 9, 10, 17, 18 and 22 have been amended.
Claims 26-29 have been newly added.
The previous 112 and 103 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. 

Claim Rejections - 35 USC § 112
Claims 9-11 and 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 9 and 17, the specification only states that a possible material for an active layer is LPV (a material comprising lithium, vanadium and phosphorus). The specification does not specifically states “the first and second active layers comprise an active layer material of lithium, vanadium and phosphorous. For examination purpose, any active layer comprise material of lithium, vanadium and phosphorous would meet the claim limitation. With respect to claims 26-29, the specification does not mention any examples for the active material and the solid electrolyte. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11, 15-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0308576 to Gaben et al. in view of US Patent Application Publication 2018/0277906 to Yoshima et al. in view of US Patent Publication 5,871,866 to Barker et al. 
With respect to claims 9, 10 and 26, Gaben et al. teach an energy storage system comprising: a layer stack with a first electrode layer (cathode 24 / metal foil 1 / cathode 24), a wherein the electrolyte is a solid electrolyte, a first active layer (cathode 24) between the first electrode layer (metal foil 1) and the electrolyte layer 22; and a second active layer (cathode 24) between the electrolyte layer 22 and the second electrode layer (metal foil 1), wherein the first and the second active layers are permeable to ions (Gaben et al.: Section [0208]; Fig. 9). 

Gaben et al. teach the energy storage system, further comprising one or more additional layer stacks, which are combined into a block which is configured to provide its own supply voltage and, wherein layer stacks of a block are connected in parallel (Gaben et al.: Section [0208]; Fig. 9).  

 Gaben et al. do not specifically teach the energy storage system, further comprising one or more additional blocks, each providing its own supply voltage, and wherein the blocks are interconnected in series. 
	However, Yoshima et al. teach a battery module 200 comprising multiple batteries 100 and connected in series (Yoshima et al.: Section [0096]; Fig. 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Yoshima et al. with the motivation of having 

	Gaben et al. do not specifically teach the energy storage system, wherein the first and second active layers comprise an active layer material of lithium, vanadium and phosphorous.
	However, Barker et al. teach a lithium battery comprises Li3V2(PO4)3 as an active material (Barker et al.: Column 4, Lines 2-15).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Barker et al. with the motivation of having a means such it is common material for using as an active material.

With respect to claim 11, Gaben et al. teach the energy storage system, wherein the energy storage system is a solid-state battery or a solid-state storage battery (Gaben et al.: Abstract).

With respect to claim 15, Gaben et al. teach the energy storage system, wherein the first and second electrodes (metal foil 1) are copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 16, Gaben et al. teach the energy storage system, further comprising: a first collecting electrode 35 on one lateral side of the layer stack and a second collecting electrode 36 on an opposing side of the layer stack, wherein the first collecting electrode 35 is connected with the first electrode (cathode metal foil 1) of the layer stack and is separated by a dielectric material (protective film 80) from the second electrode (anode metal foil 

With respect to claims 17, 18 and 28, Gaben et al. teach an energy storage system comprising: a block comprising a plurality of layer stacks; and each layer stack comprising a first electrode layer (cathode 24 / metal foil 1 / cathode 24), a second electrode layer (anode 21 / metal foil 1 / anode 21) and an electrolyte layer 22 between the first (cathode 24 / metal foil 1 / cathode 24) and second electrode layers (anode 21 / metal foil 1 / anode 21), wherein the first electrode layer (cathode 24 / metal foil 1 / cathode 24) comprises a first electrode (metal foil 1), the second electrode layer (anode 21 / metal foil 1 / anode 21) comprises a second electrode (metal foil 1) and the electrolyte layer 22 comprises a solid electrolyte, wherein the block is configured to provide a supply voltage, wherein the layer stacks of a block are connected in parallel, a first active layer (cathode 24) between the first electrode layer (metal foil 1) and the electrolyte layer 22; and a second active layer (cathode 24) between the electrolyte layer 22 and the second electrode layer (metal foil 1), wherein the first and the second active layers are permeable to ions (Gaben et al.: Section [0208]; Fig. 9). 

Gaben et al. do not specifically teach the energy storage system, further comprising a plurality of blocks; each block comprising a plurality of layer stacks, and wherein the blocks are interconnected in series.

It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Yoshima et al. with the motivation of having a means such it is common to connect the batteries in series in order to meet the needs of power consumption device.

Gaben et al. do not specifically teach the energy storage system, wherein the first and second active layers comprise an active layer material of lithium, vanadium and phosphorous.
	However, Barker et al. teach a lithium battery comprises Li3V2(PO4)3 as an active material (Barker et al.: Column 4, Lines 2-15).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Barker et al. with the motivation of having a means such it is common material for using as an active material.

With respect to claim 19, Gaben et al. teach the energy storage system, wherein the solid electrolyte must be a good ion conductor but also an electrical insulator (is not permeable to electrons) (Gaben et al.: Section [0134]). 

With respect to claim 20, Gaben et al. teach the energy storage system, wherein the energy storage system is an all-solid-state thin film battery (a solid-state battery) (Gaben et al.: Section [0032]).

With respect to claim 21, Gaben et al. teach the energy storage system, wherein the energy storage system is an all-solid-state thin film battery (a solid-state storage battery) (Gaben et al.: Section [0032]).

With respect to claim 22, Gaben et al. teach the energy storage system, further comprising: a first collecting electrode 35 on one lateral side of the blocks and a second collecting electrode 36 on an opposing side of the blocks, wherein the first collecting electrode 35 is connected with one of the first electrodes (cathode metal foil 1) of the layer stacks of a block and is separated by a protective film 80 (a dielectric material) from the second electrodes (anode metal foil 1) of the layer stacks of the block, and wherein the second collecting electrode 36 is connected with one of the second electrodes (anode metal foil 1) of the layer stacks of the block and is separated by a protective film 80 (a dielectric material) from the first electrodes (cathode metal foil 1) of the layer stacks of the block (Gaben et al.: Section [0208]; Fig. 9).   

With respect to claim 23, Gaben et al. teach the energy storage system, wherein each of the first and second collecting electrodes comprises copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 24, Gaben et al. teach the energy storage system, wherein each of the collecting electrodes consists of copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 25, Gaben et al. teach the energy storage system, wherein each block has two layer stacks. It would have been obvious to one having ordinary skill in the art at the time the invention was made to each block has three layer stacks, since it has been held that .

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0308576 to Gaben et al. in view of US Patent Application Publication 2018/0277906 to Yoshima et al. in further view of US Patent Publication 5,871,866 to Barker et al. and US Patent Publication 6,200,707 to Takada et al.
1)	With respect to claims 27 and 29, Gaben et al. do not teach the energy storage system, wherein the solid electrolyte comprises Li1.3Al0.3Ti1.7(PO4)3.
However, Takada et al. a battery suing Li1.3Al0.3Ti1.7(PO4)3 as solid electrolyte (Column 25, Lines 41-55).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Takada et al. with the motivation of having a means such it is a known solid electrolyte.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/27/2021